Title: From George Washington to James McHenry, 10 February 1799
From: Washington, George
To: McHenry, James



My dear Sir,
Mount Vernon 10th Feby 1799

Your letter of the 1st instant is received. Whatever appearance, or shape, the Uniform intended for me, may take, by your direction, will be entirely agreeable to my taste. It being the commencement of a distinguishing dress for the Commander in Chief of the armies of the United States (whomsoever he maybe) and probably

will be a permanent one—my wish (although as it respects myself personally I have no choice) is, that it may be correctly executed; for which reason I thought it more eligable, in the first instance, that the directions concerning it should proceed from the Department of War, than from myself.
I hope it will be made & sent to me by the time mentioned in my last; accompanied with the Cockades, and Stars for the Epaulets; without the whole of which the Dress will not comport with the order; of course must be incomplete.
If my Nephew Mr Bushrod Washington should not have left Philadelphia before the above articles are ready, and is certain of being here by the 22d instant, it would afford a good and safe opportunity for the conveyance of them to me; but if he has doubts on this head, I would not hazard the receipt of them by him, by that time; as you will perceive by the enclosed letter to Mr McAlpin left open for your perusal; and with an excuse for troubling you with these small matters, at a time when I presume you are pressed by important ones, I am with esteem & regard, and much truth My dear Sir Your Affecte Hble Servant

Go: Washington

